DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rosewarne (US 2014/0362926 A1) further in view of Smith (US 2010/0014590 A1).
Regarding Claim 1, Rosewarne discloses a method of decoding an image (e.g. Fig. 2), the method comprising: determining a secondary transform performing area of a current transform block (e.g. abstract, Paragraph [0093], determining TU); performing secondary inverse-transform on the transform performing area (e.g. Fig. 2 and Paragraph [0101]).
Rosewarne implicitly discloses acquiring 1-D transform array using transform coefficients of the second transform performing area; and performing primary inverse-transform on a primary transform performing area of the current transform block.
However, Smith teaches acquiring 1-D transform array using transform coefficients of the second transform performing area (e.g. Paragraph [0230], Level 1 horizonal transform); and performing primary inverse-transform on a primary transform performing area of the current transform block (e.g. Fig. 14 and Paragraph [0233-0234]).
Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to incorporate multi-level transform as taught as Smith into the method of Rosewarne in order to code more efficiently in timely manner. 
Regarding Claims 2, 9, Rosewarne discloses the current 1-D transform array is acquired by rearranging the current transform block according to a diagonal scan order (e.g. Paragraph [0031]).
Regarding Claims 3, 10, Rosewarne discloses the secondary transform performing area is determined as a low frequency area of the current transform block (e.g. Paragraph [0017]).
Regarding Claims 4, 11, Rosewarne implicitly discloses the secondary transform performing area is determined as a half size area of the current transform block or a quarter size area of the current transform block.
Smith teaches the secondary transform performing area is determined as a half size area of the current transform block or a quarter size area of the current transform block (e.g. Paragraph [0040, 0214-0216]).
Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to incorporate multi-level transform as taught as Smith into the method of Rosewarne in order to code more efficiently in timely manner. 
Regarding Claims 5, 12, Rosewarne discloses the current transform block is a sub transform block partitioned from an upper layer transform block (e.g. Paragraph [0006]).
Regarding Claims 6, 13, Rosewarne discloses the sub transform block is a block partitioned from the upper layer transform block by a binary tree partitioning (e.g. Paragraph [0006-0007]).
Regarding Claims 7, 14, Rosewarne discloses whether to divide the upper layer transform block into the sub transform block is determined based on at least of a width and a height of the upper layer transform block (e.g. Paragraph [0006-0007]).
Regarding Claims 8, 15, Rosewarne discloses an image encoding method, a non-transitory computer readable recording medium storing a bitstream, wherein the bitstream is generated by the image encoding method (e.g. Fig. 1), the method comprising: determining a secondary transform performing area of a current transform block (e.g. abstract, Paragraph [0093], determining TU); and performing secondary transform on the secondary transform performing area (e.g. Fig. 2 and Paragraph [0101]).
Rosewarne implicitly discloses acquiring 1-D transform array using transform coefficients of the second transform performing area; and performing primary inverse-transform on a primary transform performing area of the current transform block.
However, Smith teaches acquiring 1-D transform array using transform coefficients of the second transform performing area (e.g. Paragraph [0230], Level 1 horizonal transform); and performing primary inverse-transform on a primary transform performing area of the current transform block (e.g. Fig. 14 and Paragraph [0233-0234]).
Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to incorporate multi-level transform as taught as Smith into the method of Rosewarne in order to code more efficiently in timely manner. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Becker (US 2005/0100229 A1), discloses digital video compression;
Smith-1 (US 2016/0142737 A1), discloses image processing for transmission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YULIN SUN whose telephone number is (571)270-1043. The examiner can normally be reached 10AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YULIN SUN/Primary Examiner, Art Unit 2485